Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 17-BG-369


                    IN RE PHOEBE LESLIE DEAK, RESPONDENT.


        A Member of the Bar of the District of Columbia Court of Appeals
                          (Bar Registration No. 454829)


                         On Report and Recommendation
                    of the Board on Professional Responsibility
                                  (DDN 504-10)


                          (Decided December 14, 2017)


      Before FISHER and EASTERLY, Associate Judges, and NEBEKER, Senior
      Judge.


      PER CURIAM: In this case, an Ad Hoc Hearing Committee found by clear

and convincing evidence that respondent Phoebe Leslie Deak engaged in

misappropriation of funds while representing a client in Virginia. Specifically, the

committee found that Ms. Deak obtained funds from her client to secure the

services of an expert witness but instead deposited the funds into her overdrawn

operating account, with the result that the check given to the expert as payment for
                                        2


services was rejected due to insufficient funds. Further, the Committee found that

Ms. Deak paid for personal expenses with these entrusted funds. The Committee

determined that Ms. Deak had violated Rules 1.15 (a)(1) and 1.15 (b)(5) of the

Virginia Rules of Professional Conduct—applicable pursuant to the choice of law

provision in Rule 8.5 (b) of the District of Columbia Rules of Professional

Conduct—and that her conduct at a minimum amounted to reckless behavior. In

the absence of any mitigating evidence, the Hearing Committee recommended that

Ms. Deak be disbarred.




      Neither Disciplinary Counsel nor Ms. Deak filed exceptions to the

Committee’s findings or recommended sanction, and the Board on Professional

Responsibility, after review of the record, also recommended that Ms. Deak be

disbarred. No exceptions were filed to the Board’s recommendation.




      Under D.C. Bar R. XI, § 9 (h)(2), “if no exceptions are filed to the Board’s

report, the Court will enter an order imposing the discipline recommended by the

Board upon the expiration of the time permitted for filing exceptions.” See also In

re Viehe, 762 A.2d 542, 543 (D.C. 2000) (“When . . . there are no exceptions to the

Board’s report and recommendation, our deferential standard of review becomes
                                         3


even more deferential.”).    We discern no reason to depart from the Board’s

recommendation, which conforms to our precedent. See In re Addams, 579 A.2d

190, 191 (D.C. 1990) (en banc) (“We now reaffirm that in virtually all cases of

misappropriation, disbarment will be the only appropriate sanction unless it

appears that the misconduct resulted from nothing more than simple negligence.”);

cf. In re Anderson, 778 A.2d 330, 339 (D.C. 2001) (where respondent’s

misappropriation of funds was not reckless, no presumption of disbarment).




      Accordingly, it is




      ORDERED that Phoebe Leslie Deak is hereby disbarred from the practice of

law in the District of Columbia. For the purposes of reinstatement, Ms. Deak’s

period of disbarment will not begin to run until such time as she files an affidavit

that fully complies with the requirements of D.C. Bar R. XI, § 14 (g).

                                                                         So ordered.